Gilfillan, C. J.
The only question is as to the sufficiency of the evidence to sustain the verdict. We think it sufficient. There was no denial in the evidence that Little, who committed the assault on plaintiff, was an employe of the .defendant. There is very little doubt that at the time of the assault he was in fact acting as a brakesman on the ear upon which plaintiff was a passenger; and, from the evidence, the jury might fairly infer that he was so acting by the authority expressed or to be implied from acquiescence of defendant’s agent or agents, whose authority to place him on duty as brakesman on that car was not disputed, so that the jury might find that he was in the line of his duty as one of the crew in charge of the train.
Order affirmed.